ORDER
PER CURIAM.
Willie Randle appeals from the Findings of Fact, Conclusions of Law, and Order of the motion court denying his Rule 24.0351 motion for post-conviction relief after an evidentiary hearing; We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k); Little v. State, 427 S.W.3d 846, 850 (Mo. App. E.D. 2014). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R. Crim. P. 2014, unless otherwise indicated.